Citation Nr: 0613179	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-10 313	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the left patella.

2.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from January 1982 to January 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was previously before the Board in August 2004, 
whereupon the Board remanded the claims to the RO (via the 
Appeals Management Center (AMC)) for further development and 
consideration.  The AMC completed the development requested, 
continued to deny the claims, and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has pain and some effusion in his knees 
related to the chondromalacia of his patellae, but he does 
not have overall moderate impairment of his tibia and fibula, 
significant limitation of motion in his knees, 
moderate recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, ankylosis, or X-ray 
confirmation of degenerative arthritis.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for chondromalacia of the left patella.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5256-5262 (2005).

2.  The criteria are not met for a rating higher than 10 
percent for chondromalacia of the right patella.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5256-5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See also Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent VCAA letters in 
November 2002 and more recently in August 2004, as directed 
in the Board's remand.  While both VCAA letters informed him 
of the evidence necessary to substantiate a claim for an 
increased rating (i.e., evidence showing his chondromalacia 
of the patellae is more severe than currently rated), he was 
not specifically notified that a schedular or extraschedular 
disability rating would be determined by applying relevant 
diagnostic codes in the rating schedule.  However, this 
information was provided in the March 2003 statement of the 
case (SOC) and summarized by the undersigned Veterans Law 
Judge (VLJ) during the April 2004 videoconference hearing 
before the Board.

And despite the inadequate notice provided the veteran in the 
November 2002 and August 2004 VCAA letters regarding 
provisions for assignment of an effective date if an 
increased disability evaluation were to be awarded, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
his claims, so any questions concerning the appropriate 
effective date to be assigned are rendered moot.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

Also bear in mind both VCAA letters indicated what evidence 
the veteran was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
Thus, the letters satisfied the VCAA notice requirements as 
expressed by the Court in Dingess.  There was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the VCAA notices therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note, as well, that the veteran was initially provided VCAA 
notice in November 2002, so prior to the RO's initial 
adjudication of his claims for increased disability 
evaluations in December 2002.  Consequently, this complied 
with the Pelegrini II requirement that VCAA notice, to the 
extent possible, precede the RO's initial adjudication.  And 
even since his more recent VCAA letter in August 2004, he has 
not indicated that he has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The veteran presently has 10 percent ratings, per knee, for 
the chondromalacia of the patellae under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 - which considers any resulting 
impairment of the tibia and fibula.  Under Diagnostic Code 
5262, a 10 percent rating is warranted for malunion of the 
tibia and fibula with slight ankle or knee disability.  The 
next higher 20 percent rating requires malunion of the tibia 
and fibula with moderate ankle or knee disability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).



Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent ratings for each knee are most 
appropriate.  38 C.F.R. § 4.7  So higher ratings are not 
warranted.  The objective clinical evidence of record does 
not show he has overall moderate impairment of his left and 
right knees.  In fact, the medical evidence indicates his 
symptoms primarily consist of pain and minimal effusion - 
particularly after prolonged activity of any sort such as 
walking or standing.  There is no objective clinical 
indication, however, that he has additional functional 
impairment, above and beyond the 10-percent level, which 
would support an even higher rating.  His knees are otherwise 
essentially normal.  

In this regard, the Board points out that the veteran's VA 
examinations were repeatedly negative for objective evidence 
of instability, subluxation, weakness, abnormal movement, 
swelling, or deformity, although he reports experiencing 
incoordination, fatigue, pain, and weakness upon weight-
bearing repetitive motion.  Likewise, there was no objective 
evidence of redness, heat, or crepitus.  And although, as 
alluded to, he had complaints of persistent pain and wore 
knee braces, there was no objective clinical indication he 
had an antalgic gait or other gait disturbance.  Moreover, he 
had full motor strength.  Significantly, at his most recent 
VA examination, he had range of motion in his knees from 0 to 
125 degrees, albeit with some pain.  But, according to the VA 
examiner, this is essentially normal range of motion, even 
acknowledging the pain.  See 38 C.F.R. § 4.71, Plate II, 
indicating full range of motion for the knees is from 0 to 
140 degrees, extension to flexion.  Flexion to 125 degrees, 
even worse case scenario such as with consideration of pain, 
is only slightly less than full flexion to 140 degrees, and 
in any event far exceeds the requirements for even a 
noncompensable (0 percent) rating under DC 5260.  And since 
the veteran has extension to 0 degrees, meaning full 
extension, this, too, far exceeds the requirements for even 
the minimum compensable rating (0 percent) under DC 5261.



The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes.  But the evidence indicates he does not 
have ankylosis in either knee to be rated under Diagnostic 
Code 5256.  Ankylosis means complete bony fixation of his 
knee in a certain position, either favorable or unfavorable.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  See also 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under Diagnostic Code 5257, a 20 percent disability rating is 
warranted for moderate knee impairment, with recurrent 
subluxation or lateral instability.  Here, however, there is 
no objective medical evidence of instability and/or 
recurrent subluxation of the veteran's knees.  His knees 
repeatedly have been entirely stable to stress testing, 
including when most recently examined in September 2005.

In addition, under Diagnostic Code 5258, a 20 percent rating 
may be assigned where there is evidence of dislocated 
semilunar cartilage.  Here, though, there is not.  There is 
no indication of abnormal knee joint motion or dislocated 
cartilage in the medical evidence.  The veteran's 2003 MRI 
reports are unremarkable for evidence of meniscal tears.

The Board also realizes the veteran's knee disabilities may 
be separately rated on the basis of arthritis.  In VAOGCPREC 
23-97 (July 1, 1997; revised July 24, 1997), VA's General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, respectively.  The General Counsel more 
recently held in VAOGCPREC 9-98 (August 14, 1998) that a 
separate rating for arthritis also could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See, 
too, Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
VAOPGCPREC 9-98 further states, however, that, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.



Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved - which, as mentioned, in this particular instance 
are Codes 5260 (for knee flexion) and 5261 (for knee 
extension).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In a statement recently submitted to the Board in March 2006, 
through his Congressman, the veteran maintained that he wears 
braces on his knees (presumably for instability) and that, 
according to his VA doctors, he also has arthritis in both 
knees - thereby deserving at least 40 percent ratings for 
each knee.  He also had previously made essentially these 
same allegations while testifying during his August 2004 
videoconference hearing.

A review of the veteran's VA medical treatment records indeed 
shows some notations of osteoarthritis in his knees, but this 
was not radiologically confirmed during his most recent VA 
examination in September 2005 - which, according to the 
Board's August 2004 remand, was part of the reason the Board 
requested that he be re-examined (i.e., to determine whether 
he indeed has arthritis).  According to the results of his 
September 2005 VA examination, he does not.  The X-rays were 
entirely negative for any objective evidence of degenerative 
changes, i.e., arthritis.  So separate ratings for this are 
not available.

One other point worth noting, the veteran also cannot receive 
separate ratings for limitation of flexion and extension 
since he has full extension (to 0 degrees) and what the 
September 2005 VA examiner considers essentially normal 
flexion (to 125 out of a possible 140 degrees).  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).



In concluding the veteran is not entitled to higher 
disability ratings for the chondromalacia of his patellae, 
the Board has considered, as well, whether he has additional 
functional loss - over and beyond that objectively shown - 
due to his pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  As previously mentioned, he reports experiencing 
incoordination, weakness, fatigue, and pain upon repetitive 
weight-bearing motion.  But he also readily acknowledges that 
he can treat his flare-ups with hot water and use of his knee 
braces.  And, of particular note, the September 2005 VA 
examiner found that the veteran's range of motion and motor 
strength did not decrease with repeated motion.  And while 
the VA examiner acknowledged that the veteran's pain would 
limit functionability during flare-ups, the examiner likewise 
found there is no anatomical or medical restriction of the 
veteran's daily activities.  So his current 10 percent 
ratings adequately compensate him for the extent of his pain.

Lastly, the Board has considered whether the veteran is 
entitled to higher ratings on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  But this case does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  There has been no showing by the veteran that 
his disabilities have caused marked interference with his 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  And the September 
2005 VA examiner indicated the chondromalacia of the patellae 
would not interfere in the veteran's activities of daily 
living (ADLs), even where repeated use of the knees is 
necessary.  Accordingly, the Board does not have to refer 
this case to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



In conclusion, for the reasons and bases stated, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for ratings higher than 10 percent - on 
either a schedular or extra-schedular basis.  So the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
chondromalacia of the left patella is denied.

The claim for an initial rating higher than 10 percent for 
chondromalacia of the right patella also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


